DETAILED ACTION

Response to Amendment
The Amendment filed 1/11/2022 has been entered. Claims 1-12 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Regarding claim 1, line 25, “further comprising” should be deleted for clarity, as the structure of a second member and third member are part of the folding knife.
Regarding claim 7, line 31, “wherein the folding knife is further comprised of:” should be deleted for clarity, as the structure of a second member and third member are part of the folding knife.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nenadic (US 7062857 B1) in view of Linn (US 7107686 B2).
Regarding claim 1, Nenadic teaches a folding knife comprising:
a blade assembly (14, see Figure 8C);
a first plate (34);
a first member (84b); and
a spacer (88) having a first end and a second end (top and bottom end in Figure 8C); wherein the first end of the spacer is connected to a first end of the first member (see Figure 8C); and
a first button (90 on the bottom, see Figure 8C) connected to the first member between the first end of the first member and an opposing second end of the first member (see Figure 8C), such that when the first button is moved, the first member and second member are simultaneously rotated, while the blade assembly remains in a fully open orientation with respect to the first plate (see Figure 1-3);

wherein the first member is configured to be rotated with respect to the first plate to allow the blade assembly to be unlocked from the fully open orientation with respect to the first plate, and to move into a closed orientation with respect to the first plate (see Figure 1A-3);
wherein the first plate has a length (left to right in Figure 8C) and a width (top to bottom in Figure 8C), with the length of the first plate longer than its width, and wherein the length is the distance between a first end of the first plate and an opposing second end of the first plate (See Figure 8C);
wherein a pivot slot (38) of the first plate is located closer to the first end of the first plate than to the second end of the first plate (see Figure 3); and 
wherein the first button is located between the pivot slot and the second end of the first plate (See Figure 3);
further comprising
a second member (84a), and
a third member (26);
wherein the second end of the spacer is connected to a first end of the second member (see Figure 8C);
wherein the spacer spaces apart the first end of the first member from the first end of the second member (see Figure 8C);

wherein the first member and the second member are connected to the third member so that the first member and at least a portion of the second member are configured to pivot simultaneously with respect to the third member (the first/second member pivot via 20, see Figure 8C), about a pivot pin (20) having a first end connected to the second end of the first member and an opposing end connected to a second end of the second member (see Figure 8C), wherein the second end of the second member opposes the first end of the second member (see Figure 8C).
Nenadic fails to teach the first plate has an arcuate slot through which a pin moves when the blade assembly rotates with respect to the first plate; wherein the arcuate slot of the first plate is located closer to the first end of the first plate than to the second end of the first plate; and wherein the first button is located between the arcuate slot and the second end of the first plate.
Linn teaches a folding knife (see Figure 4A) with an opening assist system including a spring (330a,b), a first plate (320a) has an arcuate slot (322a) through which a pin (342) moves when the blade assembly rotates with respect to the first plate (see Figures 3A-D); wherein the arcuate slot of the first plate is located closer to the first end of the first plate than to the second end of the first plate (see Figure 4A); and wherein the first button is located between the arcuate slot and the second end of the first plate (see Figure 4A).
It would have been obvious to one of ordinary skill in the art to modify the device of Nenadic to add the opening assist system including springs, an arcuate slot and a pin, as taught 

    PNG
    media_image1.png
    420
    908
    media_image1.png
    Greyscale

Regarding claim 2, modified Nenadic further teaches the first member has a first portion and a second portion (see annotated Figure 9 of Nenadic); wherein the first portion of the first member has a height (see annotated Figure 9 of Nenadic); wherein the second portion of the first member has a height (see annotated Figure 9 of Nenadic); wherein the height of the second portion of the first member is approximately twice the height of the first portion of the first member (since the first end is a slope, the examiner is consider the height measure at the point in the slope that is half of the height of the with respect to the height of the second portion as the height of the first portion, see annotated Figure 9 of Nenadic); wherein the second portion of the first member is between the arcuate slot and the second end of the first 
Regarding claim 3, modified Nenadic further teaches the second member has the first portion and  the second portion which are identical to the first portion and the second portion (see Figure 8A-8D of Nenadic), respectively, of the first member; wherein the second portion of the second member is between the arcuate slot and the second end of the first plate (as modified in claim 1, at least a portion of the second portion is between the arcuate slot and the second end of the first plate); and wherein the first portion of the second member is above the arcuate slot (as modified in claim 1, same as first member).
Regarding claim 4, modified Nenadic further teaches wherein the second member is configured to be rotated with respect to the first plate by the first button to allow the blade assembly to be unlocked from the open orientation with respect to the first plate (same as first member), and to move into a closed orientation with respect to the first plate (as modified in claim 1, see Figure 8C of Nenadic).
Regarding claim 6, modified Nenadic further teaches a second button (90 on the top in Figure 8C of Nenadic) connected to the second member between the first end of the second member and an opposing second end of the second member (Figure 8C of Nenadic), such that when the second button is moved, the first member and at least part of the second member are rotated, while the blade assembly remains in a fully open orientation with respect to the first plate (see Figures 1-3); wherein the first member and at least part of the second member 
Regarding claim 7, Nenadic teaches a method comprising the steps of: 
inserting a spacer (88) of a folding knife (see Figures 1-3) into a slot (66a) of a blade assembly of the folding knife to lock the blade assembly into a fully open orientation with respect to a first plate (84b) of the folding knife (see Figures 1-3); and 
changing the folding knife from the fully open orientation with respect to the first plate to a closed orientation with respect to the first plate by moving a first button to cause the spacer to move out of the slot of the blade assembly (see Figures 1-3);  
wherein the folding knife is comprised of: 
the blade assembly (14); 
the first plate (34); 
the first button (90 on the bottom in Figure 8C); 
a first member (84b); and 
the spacer having a first end and a second end (top and bottom end in Figure 8C), the first end of the spacer connected to a first end of the first member; 

wherein the first member is configured to be rotated with respect to the first plate by the first button to allow the blade assembly to be unlocked from the fully open orientation with respect to the first plate, and to move into a closed orientation with respect to the first plate (see Figures 1-3); 
wherein the first plate has a length (left to right in Figure 8C) and a width (top to bottom in Figure 8C), with the length of the first plate longer than its width, and wherein the length is the distance between a first end of the first plate and an opposing second end of the first plate (See Figure 8C);
wherein a pivot slot (38) of the first plate is located closer to the first end of the first plate than to the second end of the first plate (see Figure 3); and 
wherein the first button is located between the pivot slot and the second end of the first plate (See Figure 3);
wherein the folding knife is further comprised of:
a second member (84a), and
a third member (26);
wherein the second end of the spacer is connected to a first end of the second member (see Figure 8C);

wherein the third member is between the first member and the second member and spaces apart the first member and the second member (see Figure 8C),
wherein the first member and the second member are connected to the third member so that the first member and at least a portion of the second member are configured to pivot simultaneously with respect to the third member (the first/second member pivot via 20, see Figure 8C), about a pivot pin (20) having a first end connected to the second end of the first member and an opposing end connected to a second end of the second member (see Figure 8C), wherein the second end of the second member opposes the first end of the second member (see Figure 8C).
Nenadic fails to teach the first plate has an arcuate slot through which a pin moves when the blade assembly rotates with respect to the first plate; wherein the arcuate slot of the first plate is located closer to the first end of the first plate than to the second end of the first plate; and wherein the first button is located between the arcuate slot and the second end of the first plate.
Linn teaches a folding knife (see Figure 4A) with an opening assist system including a spring (330a,b), a first plate (320a) has an arcuate slot (322a) through which a pin (342) moves when the blade assembly rotates with respect to the first plate (see Figures 3A-D); wherein the arcuate slot of the first plate is located closer to the first end of the first plate than to the second end of the first plate (see Figure 4A); and wherein the first button is located between the arcuate slot and the second end of the first plate (see Figure 4A).

Regarding claim 8, modified Nenadic further teaches the first member has a first portion and a second portion (see annotated Figure 9 of Nenadic); wherein the first portion of the first member has a height (see annotated Figure 9 of Nenadic); wherein the second portion of the first member has a height (see annotated Figure 9 of Nenadic); wherein the height of the second portion of the first member is approximately twice the height of the first portion of the first member (since the first end is a slope, the examiner is consider the height measure at the point in the slope that is half of the height of the with respect to the height of the second portion as the height of the first portion, see annotated Figure 9 of Nenadic); wherein the second portion of the first member is between the arcuate slot and the second end of the first plate (as modified in claim 1, at least a portion of the second portion is between the arcuate slot and the second end of the first plate); and wherein the first portion of the first member is above the arcuate slot (as modified in claim 1, arcuate slot around the pivot slot 80/38, see Figures 1-3 and annotated Figure 9 of Nenadic).
Regarding claim 9, modified Nenadic further teaches the second member has the first portion and  the second portion which are identical to the first portion and the second portion (see Figure 8A-8D of Nenadic), respectively, of the first member; wherein the second portion of the second member is between the arcuate slot and the second end of the first plate (as modified in claim 1, at least a portion of the second portion is between the arcuate slot and the second end of the first plate); and wherein the first portion of the second member is above the arcuate slot (as modified in claim 1, same as first member).
Regarding claim 10, modified Nenadic further teaches wherein the second member is configured to be rotated with respect to the first plate by the first button to allow the blade assembly to be unlocked from the open orientation with respect to the first plate (same as first member), and to move into a closed orientation with respect to the first plate (as modified in claim 1, see Figure 8C of Nenadic).
Regarding claim 12, modified Nenadic further teaches a second button (90 on the top in Figure 8C of Nenadic) connected to the second member between the first end of the second member and an opposing second end of the second member (Figure 8C of Nenadic), such that when the second button is moved, the first member and at least part of the second member are rotated, while the blade assembly remains in a fully open orientation with respect to the first plate (see Figures 1-3); wherein the first member and at least part of the second member are configured to be rotated with respect to the first plate by the second button to allow the blade assembly to be unlocked from the fully open orientation with respect to the first plate, and to move into a closed orientation with respect to the first plate (see Figures 1-3); wherein the second button is opposite the first button (see Figure 8C of Nenadic); and wherein the .

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nenadic (US 7062857 B1) in view of Linn (US 7107686 B2) and in further view of Eickhorn (US 6523265 B2), McHenry (US 6438848 B1) and Lin (US 20080307656 A1).
Regarding claims 5 and 11, modified Nenadic further teaches the second member has a spring system (30, see Figures 8C and 12 of Nenadic), which are configured to be flexed towards each other when the first button is moved to allow the blade assembly to be unlocked from the fully open orientation with respect to the first plate, and to move into the closed orientation with respect to the first plate; and further comprising (see Figures 1-3 of Nenadic), a second plate having a recess in which the spring system is located (see Figure 8C of Nenadic).
Modified Nenadic fails to teach the second member has two integrated legs for flexing, the two integrated legs are located in the second plate; and a third plate; and wherein the two integrated legs are located between the second plate and the third plate so as to prevent contacting the two integrated legs from outside of the folding knife.
Eickhorn teaches a blade locking lever (assembly of 19, 14 and 16) with integrated legs (14 and 16) for flexing the lock device (see Figure 1-2).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Nenadic to make spring legs integrated with blade locking lever, as taught by Eickhorn, while only added to one side of the two members, as taught in Nenadic. As one of 
McHenry teaches a folding knife with a lock system including a flex spring (78, see Figure 3) located in a recess (76) of the second plate (26); and a third plate (28); and wherein the flex spring is located between the second plate and the third plate so as to prevent contacting the flex spring from outside of the folding knife (see Figure 3).
Lin teaches a folding knife with a lock system including a second member (31, see Figure 2) located in a recess (41) of the second plate (40); and a third plate (13’); and wherein the second member is located between the second plate and the third plate so as to prevent contacting the flex spring from outside of the folding knife (see Figure 2).
Furthermore, it would have been obvious to one of ordinary skill in the art to modify the device of modified Nenadic to add a third plate to cover the second member with integrated legs, as taught by McHenry (for the second member) and Lin (for the spring), in order to further reinforce the structure of the knife (col. 4 lines 31-49 of McHenry). The resulting device of modified Nenadic teaches the two integrated legs are located between the second plate and the third plate so as to prevent contacting the two integrated legs from outside of the folding knife (once the third plate is added for reinforcement).


Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        2/10/2022